106 Ga. App. 493 (1962)
127 S.E.2d 325
OLIVER
v.
THE STATE.
39618.
Court of Appeals of Georgia.
Decided September 5, 1962.
D. L. Lomenick, Jr., for plaintiff in error.
Earl B. Self, Solicitor, contra.
JORDAN, Judge.
The defendant was convicted in the City Court of Walker County of the offense of carrying a concealed weapon. From the order of the court denying his motion for new trial on the general grounds he appeals to this court for review. Held:
"Any person having or carrying about his person, unless in an open manner and fully exposed to view, any kind of metal knucks, pistol, dirk, sword in a cane, spear, bowie knife, or any other kind of knives manufactured and sold for the purpose of offense and defense, shall be guilty of a misdemeanor." Code § 26-5101. (Emphasis supplied). The evidence in this case authorized the jury to find that the defendant, when stopped by officers for a possible traffic violation, reached into his pocket and threw away a partly opened knife which had been concealed therein. The knife was produced at the trial and displayed to the jury. The record does not contain a picture or a description of the knife. The sheriff testified that it was the type "commonly manufactured for offensive and defensive" purposes. The defendant contended that it was only a pocket knife.
*494 While we feel sure that the General Assembly did not intend to include a common pocket knife in the type weapons included in this Code section, it was purely a question for the jury in this case to determine whether or not the knife exhibited to them met the definition laid down in the Code section. No attack being made on this portion of the statute and the evidence being sufficient to support the verdict, the judgment of the trial court must be affirmed.
Judgment affirmed. Nichols, P. J., and Frankum, J., concur.